RENDERED: JULY 1, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-0651-MR

CHARLES MUCKER, II                                                 APPELLANT


                APPEAL FROM FRANKLIN CIRCUIT COURT
v.              HONORABLE THOMAS D. WINGATE, JUDGE
                        ACTION NO. 16-CI-00477


KENTUCKY STATE UNIVERSITY
AND CHRISTOPHER CRIBBS                                              APPELLEES


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: JONES, MAZE, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Charles Mucker, II, brings this appeal from a May 5, 2021,

Order of the Franklin Circuit Court rendering summary judgment dismissing

Mucker’s contract claims against Kentucky State University upon the basis of

governmental immunity. We affirm.
                                 BACKGROUND

            This case has previously been before the Court of Appeals in

Kentucky State University v. Mucker, No. 2018-CA-001817-MR, 2020 WL

1332976 (Ky. App. Mar. 20, 2020), and we will refer thereto for the relevant

underlying facts as follows:

            When Mucker enrolled at [Kentucky State University]
            KSU in the summer of 2014 and took up residence in
            university housing, he was required to, and did, sign a
            “Resident Zero Tolerance Acknowledgment.” (Record
            (R.) 137). He accepted the rule of campus housing that
            his “using and/or trafficking in drugs . . . will result in my
            immediate eviction and that I will be subject to
            suspension or dismissal without a right of appeal.”

            On April 13, 2016, while he was in his dorm room,
            Mucker was told a campus police officer was parked next
            to his vehicle. Mucker approached the officer. After a
            discussion, Mucker consented to the officer’s search of
            his vehicle. The officer recovered marijuana cigarettes,
            individual bags of marijuana, and a small scale. This was
            reported to KSU officials.

            Christopher Cribbs, KSU’s Assistant Vice President for
            Student Affairs, met with the campus police officer to
            assess the situation. On Thursday, April 14, 2016, Cribbs
            decided to suspend Mucker and prepared a letter to him
            stating, in pertinent part:

                   You are alleged of [sic] having a bag of
                   marijuana, used marijuana joints, and a scale
                   in your car on campus. After reviewing the
                   available information and due to the nature
                   and circumstances surrounding the event
                   and the subsequent disciplinary proceedings,
                   I have made the following finding related to

                                         -2-
                   the violation of the Student [H]andbook for
                   which you were charged:

                   • Unlawful use and or possession of illicit
                   drugs (Section 5A p. 17) – Responsible

                   As a result, . . . [y]ou have been suspended
                   from Kentucky State University, effective
                   April 14, 2016[,] through June 01, 2016.

                   You must vacate your . . . residence room by
                   5 p.m. Sunday, April 17, 2016.

                   During the period of suspension, you are
                   prohibited [from appearing on campus].
                   Failure to abide by these restrictions may
                   result in an extended period of suspension,
                   or possibly expulsion. . . .

                   Upon your June 1, 2016[,] return to
                   Kentucky State University, you must
                   schedule drug counseling. . . .

                   Due to your signing the Resident Zero
                   Tolerance form. [sic] You acknowledged
                   that you would be subject to suspension or
                   dismissal without a right of appeal.
                   Henceforth, you will not receive the right to
                   appeal the suspension decision.

            (R. at 9).

            The following day, Friday, April 15, Cribbs met with
            Mucker to discuss the suspension and then met with
            Mucker’s parents and the Chief of the KSU Police
            Department.

Kentucky State University v. Mucker, No. 2018-CA-001817-MR, 2020 WL

1332976, at *1 (Ky. App. Mar. 20, 2020)

                                        -3-
              On May 3, 2016, Mucker filed a complaint and on April 6, 2017, an

amended complaint against Kentucky State University (Kentucky State) and

against Christopher Cribbs in his individual capacity and in his official capacity.1

Therein, Mucker raised the following claims – violation of his rights under the

Fourteenth Amendment of the United States Constitution and Section 2 of the

Kentucky Constitution, illegal forfeiture, breach of contract, breach of implied

contract/quasi-contract, quantum meruit, and promissory estoppel. Mucker sought

both monetary damages and injunctive relief.

              In their answers, Kentucky State raised the defense of governmental

immunity, and Cribbs raised the defense of qualified official immunity.

Thereafter, Kentucky State and Cribbs filed a motion for summary judgment

seeking dismissal upon the bases of governmental immunity and qualified official

immunity. The circuit court concluded that it could not determine whether

Kentucky State and Cribbs were entitled to immunity because of limited facts

provided the court. As a consequence, the circuit court denied summary judgment.

              Kentucky State and Cribbs filed a direct appeal, and this Court

reversed and remanded for additional proceedings. In Kentucky State University v.

Mucker, No. 2018-CA-001817-MR, 2020 WL 1332976, at *9 (Ky. App. Mar. 20,



1
 Christopher Cribbs was the Assistant Vice President of Student Affairs at Kentucky State
University.

                                              -4-
2020), the Court of Appeals concluded that Kentucky State was entitled to

governmental immunity and that Cribbs was entitled to governmental immunity in

his official capacity and qualified official immunity in his individual capacity. The

Court directed the circuit court to dismiss all tort claims against both Kentucky

State and Cribbs. The Court of Appeals also considered Mucker’s “contractual

claims”:

             Mucker’s claims for breach of contract, breach of implied
             contract, quantum meruit, promissory estoppel, and
             unenforceable forfeiture are premised on the existence of
             a contract with KSU; therefore, KSU is the only
             potentially liable party. Mucker cites only the student
             handbook as evidence of that contract.

             Pursuant to [Kentucky Revised Statute] KRS 45A.245,
             “the General Assembly has explicitly waived the defense
             of governmental immunity for claims based upon
             lawfully authorized written contracts with the
             Commonwealth.” Furtula v. Univ. of Kentucky, 438
             S.W.3d 303, 305 (Ky. 2014) (internal quotation marks
             and footnote omitted). That is, “KRS 45A.245 is an
             unqualified waiver of immunity in all cases based on a
             written contract with the Commonwealth . . . [and] this
             immunity is not limited to contracts entered into pursuant
             to the KMPC [Kentucky Model Procurement
             Code]. . . .” University of Louisville v. Rothstein, 532
             S.W.3d 644, 647 (Ky. 2017) (emphasis in original).

             We cannot address whether immunity applies here
             because the circuit court never decided whether a
             contract existed. . . .

Kentucky State University v. Mucker, No. 2018-CA-001817-MR, 2020 WL

1332976, at *9 (Ky. App. Mar. 20, 2020).

                                         -5-
            Upon remand, Kentucky State and Cribbs filed a motion for summary

judgment arguing that no written contract existed with Mucker. Mucker filed a

response and argued otherwise. By a May 5, 2021, Order, the circuit court granted

the motion for summary judgment. In relevant part, the circuit court concluded:

                   On remand, the Court of Appeals has instructed
            the Court to determine whether a contract existed.
            Plaintiff asserts claims for breach of contract, illegal civil
            forfeiture, promissory estoppel, and quantum meruit
            against KSU. KRS 45A.245(1) provides for a waiver of
            governmental immunity when a person has “a lawfully
            authorized written contract with the Commonwealth[.]”
            Plaintiff claims that the KSU Student Handbook was
            such a contract. KSU contends that the Student
            Handbook language negates such a claim. The Court
            agrees.

                   KSU’s Student Handbook, in relevant part,
            provides: “The policies, regulations, and guidelines
            herein are not and shall not be construed as contractual
            obligations between the University and its students.”
            Moreover, the Student Handbook is “subject to change at
            any time without prior individual notice.” Both express
            and implied contracts require “the agreement of the
            promisor to be bound.” [Furtula] v. University of
            Kentucky, 438 S.W.3d 303, 308 (Ky. 2014). In the
            Student Handbook, KSU expressly stated that it does not
            intend to be bound and that the terms of the Student
            Handbook are subject to change without notice. In
            [Furtula], the Kentucky Supreme Court declined to
            imply a contract when the University of Kentucky, in its
            handbook, stated that the handbook was not a contract,
            coupled with “express reservations of the authority to
            alter and amend the . . . policies at any time.” 438
            S.W.3d at 309 (emphasis omitted). KSU used similar
            language, expressing the intent for the Student Handbook
            not to be a contract, and reserved the authority to change

                                         -6-
             the Student Handbook at any time without notice. Thus,
             as in [Furtula], the Court declines to find a contract
             either express or implied. As Plaintiff did not have a
             lawfully authorized written contract with KSU, KSU did
             not waive governmental immunity under KRS 45A.245.
             Plaintiffs [sic] remaining claims are also barred as the
             Court has concluded KSU enjoys governmental
             immunity.

May 5, 2021, Order at 6-7 (footnotes omitted and citation omitted). This appeal

follows.

             Mucker contends that the circuit court erroneously rendered summary

judgment dismissing his breach of contract claim. Mucker argues that the circuit

court failed to consider the entirety of the Kentucky State Student Handbook and

improperly focused upon one provision thereof. Mucker points out that a provision

of the handbook states that “[e]ach student desiring to reside in University Housing

will be required to sign a Kentucky State University Two Semester Resident Hall

Contract.” Mucker’s Brief at 10. Thus, Mucker believes that the handbook makes

“clear that both parties are bound by contractual terms.” Mucker’s Brief at 10.

Additionally, Mucker alleges that Kentucky State has failed to clearly indicate its

intent not to be contractually bound by the provisions of the handbook, as were the

facts in Furtula v. University of Kentucky, 438 S.W.3d 303, 308 (Ky. 2014).

                            STANDARD OF REVIEW

             The standard of review upon appeal of an order granting summary

judgment is “whether the trial court correctly found that there were no genuine

                                         -7-
issues as to any material fact and that the moving party was entitled to judgment as

a matter of law.” Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996) (citing

Kentucky Rule of Civil Procedure 56.03). Upon a motion for summary judgment,

all facts and inferences in the record are viewed in a light most favorable to the

nonmoving party and “all doubts are to be resolved in his favor.” Steelvest, Inc. v.

Scansteel Service Center, Inc., 807 S.W.2d 476, 480 (Ky. 1991). Thus, if there are

no factual issues, a summary judgment looks only to questions of law and we

review a trial court’s decision to grant summary judgment de novo. Brown v.

Griffin, 505 S.W.3d 777, 781 (Ky. App. 2016). See also Peterson v. Foley, 559

S.W.3d 346, 348 (Ky. 2018).

                                    ANALYSIS

             The primary issue in this appeal is whether the Kentucky State

Student Handbook created a contract with Mucker sufficient to trigger the

governmental immunity waiver set out in KRS 45A.245. That statute provides, in

relevant part:

             (1) Any person, firm or corporation, having a lawfully
             authorized written contract with the Commonwealth at
             the time of or after June 21, 1974, may bring an action
             against the Commonwealth on the contract, including but
             not limited to actions either for breach of contracts or for
             enforcement of contracts or for both. Any such action
             shall be brought in the Franklin Circuit Court and shall
             be tried by the court sitting without a jury. All defenses
             in law or equity, except the defense of governmental
             immunity, shall be preserved to the Commonwealth.

                                         -8-
KRS 45A.245 has been interpreted as “an unqualified waiver of immunity in all

cases based on a written contract[.]” University of Louisville v. Rothstein, 532

S.W.3d 644, 647 (Ky. 2017).

              Thus, to be entitled to a waiver of immunity per KRS 45A.245, it is

incumbent upon Mucker to demonstrate that a written contract existed between

Kentucky State and him. To do so, Mucker relies upon the student handbook and

points to provisions of the handbook that reference Residence Hall Contracts.

However, Mucker’s claims are not based upon provisions in such a Residence Hall

Contract; rather, his claims are based upon provisions in the student handbook

relating to hearing and appeal procedures for disciplined students.2

              As a result, we view Furtula, 438 S.W.3d at 309 as controlling.

Therein, our Supreme Court considered whether a University of Kentucky Staff

Handbook and related documents constituted a contract that would effectively

waive immunity by operation of KRS 45A.245. The Court pointed out that the

handbook expressly stated that it was not a contract and that the university retained

the authority to change or modify relevant provisions. In view of these statements,




2
  Charles Mucker, II, also executed a Resident Zero Tolerance Acknowledgement that provided
that the use of drugs would result in immediate eviction from campus housing and suspension
from the University. There is no dispute that Mucker signed the acknowledgement.

                                            -9-
the Court held that no contract was created, and the university retained its

governmental immunity.

              As in Furtula, 438 S.W.3d at 309, the Kentucky State Student

Handbook clearly and unmistakably states that its provisions “shall not be

constructed as contractual obligations” and “are subject to change at any time

without prior individual notice.” Simply stated, Kentucky State plainly expressed

its intent not to create contractual obligations by any provision set forth in the

student handbook. Accordingly, we agree with the circuit court that Furtula is

dispositive and that the student handbook does not create a contract between

Kentucky State and Mucker. As a result, KRS 45A.245 is inapplicable, and

Kentucky State enjoys governmental immunity.

             Mucker also argues that the circuit court erred by dismissing his

promissory estoppel claim. We disagree and conclude that this claim is barred by

governmental immunity, as the statutory exception to immunity under KRS

45A.245 is inapplicable herein.

             For the foregoing reasons, the Order of the Franklin Circuit Court is

affirmed.

             MAZE, JUDGE, CONCURS.

             JONES, JUDGE, CONCURS IN RESULT ONLY.




                                         -10-
BRIEF AND ORAL ARGUMENT     BRIEF FOR APPELLEES:
FOR APPELLANT:
                            William E. Johnson
F. Todd Lewis               W. Eric Branco
Louisville, Kentucky        Frankfort, Kentucky


                            ORAL ARGUMENT FOR
                            APPELLEES:

                            William E. Johnson
                            Frankfort, Kentucky




                          -11-